DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
A relief both below the finishing areas and above the finishing areas as recited in claim 11.
A pivot as recited in claims 14 and 15.
An adjustable guide as recited in claim 18.
A separate element as recited in claim 18.
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All limitations found in claim 6 are found in claim 1, therefore, claim 6 fails to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 14-15, examiner is unable to examine the merits of claims 14-15 as it is unclear to examiner what Applicant considers “a pivot” as, to examiner’s best understanding, there is no pivot shown in the drawings and the specification does not define what a pivot is.
Regarding claims 17-19, it is unclear what “a guide” is as, to examiner’s best understanding, there is no guide shown in the drawings and the specification does not define what a guide is. For the sake of compact prosecution and for the use of this office action, examiner interprets a guide to be the same as the finishing areas (e.g. one or more surface structures capable of guiding and finishing an instrument surface).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bleier (US6074293) in view of Tool Angles found at https://web.archive.org/web/20120428042340/http://engineeronadisk.com/notes_manufact/cuttinga7.html, attached as a PDF.
Regarding claim 1, Bleier discloses an apparatus (Fig. 4 element 50) for finishing a zone (Fig. 1 element 20) on the surface of a bladed article of manufacture (Fig. 1 element 10), said surface comprising a plurality of adjacent and contiguous zones(6:13-16), comprising; a support (Fig. 4 element 52) for a rigid abrasive surface (Fig. 4 surface of element 52, 6:39-41); one or more channels supported on the support (Fig. 4 elements 54 and 56), each of the channels having a cross-sectional profile including at least one finishing area (Fig. 5 elements 60 and 62) to finish an operative zone of the article; wherein: the finishing area includes a contacting area and a non-contacting area (see annotated Fig. 5 below).
Bleier fails to explicitly disclose an angle θ of each finishing area of the cross-sectional profile is substantively the same as a clearance angle β of the article, the clearance angle β calculated as at least one of:
β = 90° - γ
β = 90° - γ - α
β = 90° - γ + α
where α is rake angle and γ is blade angle. 
 However, examiner interprets, based on the specification and Fig. 7B of the instant application, the limitation an angle θ of each finishing area of the cross-sectional profile is substantively the same as a clearance angle β of the article to mean that the angle of the finishing area is the same as the clearance angle of the original design of the article. Bleier does disclose the shape, which would include the angle, of the abrasive surfaces (e.g. finishing areas) of the apparatus are designed to return the apparatus back to its original design, which would include original intended clearance angle (2:15-18). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the shape of the abrasive surfaces the same as the original 
Bleier is silent on the limitations of the formulas to determine the clearance angle, however, examiner finds that the formulas presented by Applicant are merely defining the angles and would be obvious for one of ordinary skill in the art to determine. Tool Angles teaches these same angles (see tool angles annotated Fig. below). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to calculate the clearance angle using the formulas presented by Applicant because they are inherent to a tip of a blade contacting a surface.

    PNG
    media_image1.png
    391
    402
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    470
    649
    media_image2.png
    Greyscale

Regarding claim 2, Bleier, as modified, discloses the limitations of claim 1, as described above, and further discloses each of the channels includes a pair of the finishing areas (Fig. 5).
Regarding claim 3, Bleier, as modified, discloses the limitations of claim 1, as described above, and further discloses the abrasive surface further comprises a relief connecting the pair of finishing areas and being positioned below the pair of finishing areas, the relief corresponding to the zone or zones to remain unfinished (Fig. 5 element 64, 7:36-39).
Regarding claim 4, Bleier, as modified, discloses the limitations of claim 1, as described above, and further discloses the finishing area is a linear or curvilinear surface (Fig. 5, the finishing areas (60 and 62) are linear).
Regarding claim 5, Bleier, as modified, discloses the limitations of claim 1, as described above, and further discloses the apparatus is configured to position the operative zone of the article along the angle θ of the finishing area during sharpening (2:7-18 and 2:35-42; being placed along an abrasive surface which completely matches the desired surfaces of the objects to be finished implies that the operative zone of the article would be placed along the angle θ of the finishing area during sharpening).
Regarding claim 6, Bleier, as modified, discloses the limitations of claim 1, as described above, and further discloses (this is the same limitation found in claim 1; see rejection of claim 1).
Regarding claim 7, Bleier, as modified, discloses the limitations of claim 1, as described above, and further discloses the support is a block (Fig. 4, 7:39).
Regarding claim 9, Bleier, as modified, discloses the limitations of claim 5, as described above, and further discloses the finishing areas of the apparatus are configured to finish a bladed article of manufacture selected from the group consisting of: medical devices, kitchen knives, mower blades, dental curets, orthopedic curets, neurosurgical curets, ice skates, wood planning instruments, gouges, saws, screws, and scissors (7:36-39; configured for finishing a dental curet).
Regarding claim 10, Bleier, as modified, discloses the limitations of claim 1, as described above, and further discloses when the bladed article of manufacture exhibits wear from use (5:30-31) and wherein the apparatus is configured to: sharpen, shape, and restore the article to its original or desired clearance; or create a desired manufacturing specification for the article of manufacture, wherein the specification is a desired clearance for the article (3:23-29 corresponds to desired specification).
Regarding claim 11, Bleier, as modified, discloses the limitations of claim 3, as described above, and further discloses a relief positioned above the sharpening areas (see annotated Fig. 5 above; examiner considers the space defined by the non-contact areas of the finishing areas surrounding the contact areas to be a relief above the sharpening areas).
Regarding claim 12, Bleier, as modified, discloses the limitations of claim 3, as described above, and further discloses the relief has a cross-sectional profile selected from the group of square, polygonal, oval, or elliptical (7:45-47).
Regarding claim 13, Bleier, as modified, discloses the limitations of claim 11, as described above, and further discloses the finishing areas of the apparatus are configured to finish a bladed article of manufacture selected from dental curets, orthopedic curets, neurosurgical curets, ice skates, and scissors (7:36-39; configured for finishing a dental curet).
Regarding claim 16, Bleier, as modified, discloses the limitations of claim 1, as described above, but fails to disclose the clearance angle = 30°. However, Applicant does not provide any criticality for this specific angle. Examiner finds that it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a clearance angle of 30° based upon the intended profile of the dental curet to be sharpened.
Regarding claim 17, Bleier, as modified, discloses the limitations of claim 1, as described above, and further discloses the apparatus comprises: a guide shaped to guide and finish a bladed instrument surface when drawn along the abrasive surface (2:7-18).
Regarding claim 18, Bleier, as modified, discloses the limitations of claim 17, as described above, and further discloses the guide is configured to be at least one of: an adjustable guide, a separate element, or configured to guide the bladed instrument at a predetermined angle (2:7-18; configured to guide the bladed instrument and specifically shaped implies a predetermined angle).
Regarding claim 19, Bleier, as modified, discloses the limitations of claim 1, as described above, and further discloses the guide comprises at least one abrasive surface shaped to guide and finish the instrument surface to a predetermined design specification (2:7-18; configured to bring the blad back to its original design).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 8 of U.S. Patent No. 15898900. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements found in claim 5 of the instant application is found in claim 5 of U.S. Patent No. 15898900 and all of the elements found in claim 9 of the instant application is found in claim 8 of U.S. Patent No. 15898900.
Claims 5 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 15241252. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements found in claim 5 of the instant application is found in claim 5 of U.S. Patent No. 15241252 and all of the elements found in claim 9 of the instant application is found in claim 8 of U.S. Patent No. 15241252.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 8, the closest art of record, Bleier (US6074293), fails to disclose, suggest, or make obvious in combination with the additional elements or each respective claim the following features: two blocks with channels where one block is above the article and one is below the article.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.H./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723